      Case: 3:20-cv-01936-JJH Doc #: 24 Filed: 03/01/21 1 of 3. PageID #: 104




                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Keith Kreszowski,                                             Case Nos. 3:20-cv-1936


                       Plaintiff,

        v.                                                    MEMORANDUM OPINION
                                                                  AND ORDER

FCA US LLC, et al.,

                       Defendants.


                           I.       INTRODUCTION AND BACKGROUND

        Plaintiff Keith Kreszowski has filed three lawsuits against Defendant FCA US LLC. (Case

No. 3:17-cv-2371; Case No. 3:19-cv-2989; and Case No. 3:20-cv-1936). United Auto Workers

Union, Local 12 Region 2B (the “Union”) is a defendant in the 2017 and the 2020 cases, but not the

2019 case. The lawsuits involve claims of discrimination based on a perceived disability and for

retaliation related to events occurring after Kreszowski was placed on a personal leave of absence in

late 2016.

        Kreszowski seeks to consolidate this case with the 2017 case, asserting much of the

discovery in the 2017 case could be used in this case and that consolidation “would streamline the

processing of each of the cases,” though he also acknowledges he intends to seek further discovery

in this case. (Doc. No. 16 at 3). Kreszowski previously sought additional discovery in the 2019 case

in response to FCA’s motion for summary judgment, but I denied that motion. (See Doc. No. 20).
      Case: 3:20-cv-01936-JJH Doc #: 24 Filed: 03/01/21 2 of 3. PageID #: 105



        The Union opposes Kreszowski’s motion to consolidate, arguing consolidation would only

serve to further delay the resolution of the decisional summary judgment motions in the 2017 case.

(Doc. No. 22 at 2). The Union indicates it is willing to stipulate to the use of most if not all of the

discovery from the 2017 case in this case. (Id.).

                                           II.      ANALYSIS

        The Federal Rules of Civil Procedure permit a court to join or consolidate two or more cases

for pretrial proceedings, trial, or both, if those actions “involve a common question of law or fact.”

Fed. R. Civ. P. 42(a). In deciding whether to consolidate cases, a court must consider:

        [W]hether the specific risks of prejudice and possible confusion [are] overborne by
        the risk of inconsistent adjudications of common factual and legal issues, the burden
        on parties, witnesses and available judicial resources posed by multiple lawsuits, the
        length of time required to conclude multiple suits as against a single one, and the
        relative expense to all concerned of the single-trial, multiple-trial alternatives.

Cantrell v. GAF Corp., 999 F.2d 1007, 1011 (6th Cir. 1993) (quoting Hendrix v. Raybestos-Manhattan,

Inc., 776 F.2d 1492, 1495 (11th Cir. 1985) (further citation omitted). “Care must be taken

that consolidation does not result in unavoidable prejudice or unfair advantage.” Cantrell, 999 F.2d

at 1011.

        I conclude consolidation of the 2017 and 2020 cases is not appropriate. Kreszowski

implicitly concedes that concerns about inconsistent adjudications of common questions are not

present here, as he proposes specific areas into which he believes discovery would be necessary even

if I deny his motion to consolidate. (Doc. No. 23 at 2).

        Moreover, it is likely that consolidation would increase the burden on the parties, as well as

increase the length of time necessary to resolve these cases, as consolidating these cases would create

a further delay in the resolution of the pending summary judgment motions in the 2017 and 2019

cases. In short, consolidation likely would create prejudice rather than avoid it.




                                                    2
Case: 3:20-cv-01936-JJH Doc #: 24 Filed: 03/01/21 3 of 3. PageID #: 106



                              III.    CONCLUSION

For the reasons stated above, I deny Kreszowski’s motion to consolidate. (Doc. No. 16).

So Ordered.


                                             s/ Jeffrey J. Helmick
                                             United States District Judge




                                        3
